Citation Nr: 9906549	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to March 3, 1997 for a 
60 percent disability evaluation for disc herniation at C4-5 
and C5-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1987 to 
April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 decision issued by a hearing 
officer of the Department of Veterans Affairs (VA) Regional 
Office (RO) in which an effective date of March 3, 1997 was 
assigned for the grant of a 60 percent evaluation for a 
disability of the cervical spine, characterized as disc 
herniation at C4-5 and C5-6.


FINDINGS OF FACT

1.  The appellant filed his original claim of entitlement to 
service connection for a disability of the cervical spine in 
June 1994.  In an October 1994 rating action, the RO granted 
service connection for a disability of the cervical spine and 
a 10 percent evaluation was assigned effective from April 26, 
1994, the day following the appellant's discharge from 
service.  That decision was not appealed

2.  The appellant submitted a claim for an increased 
evaluation on March 20, 1997.  By rating action of June 1997, 
the RO granted a 60 percent evaluation for the disability of 
the cervical spine, and an effective date of March 19, 1997 
was assigned, the date upon which an MRI of the cervical 
spine was performed as shown by VA medical records.

3.  In a January 1998 decision by a RO hearing officer, an 
effective date of March 3, 1997 was assigned for the grant of 
a 60 percent evaluation for a disability of the cervical 
spine.  VA medical records showed that the appellant received 
emergency room treatment for neck pain on March 3, 1997.
 

4.  It was not factually ascertainable that the 
symptomatology of the appellant's service connected 
disability of the cervical spine met the schedular criteria 
for a 60 percent disability evaluation at any time during the 
year prior to March 3, 1997.


CONCLUSION OF LAW

The assignment of an effective date prior to March 3, 1997 
for the award of a 60 percent schedular rating for a 
disability of the cervical spine is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that an effective date prior to March 
3, 1997 should be assigned for the grant of a 60 percent 
evaluation for a disability of the cervical spine.  He 
maintains that the proper effective date for the increased 
disability rating should be as of November 25, 1995, or as of 
the day following his discharge from service, April 26, 1994.

Factual Background

The appellant filed his original claim of entitlement to 
service connection for a disability of the upper back in June 
1994.

By rating action of October 1994, the RO granted service 
connection for upper back pain, for which a 10 percent 
evaluation was granted effective from April 1994.  The grant 
was based upon evidence which included service medical 
records showing that the appellant had sustained an injury to 
the upper back in February 1989 following an automobile 
accident, and a post-service VA examination report dated in 
July 1994, at which time a diagnosis of paracervical muscle 
spasm was made.  The appellant was advised of that 
determination in November 1994 and it was not appealed.  

In correspondence received on March 20, 1997, the appellant 
advised the RO that magnetic resonance imaging (MRI) had been 
done in March 1997 and requested that his disability be re-
evaluated.  Following a request for clarification of the 
particular disability for which an increased evaluation was 
sought, the appellant replied in April 1997, that the MRI was 
performed in conjunction with his disability of the cervical 
spine.

In April 1997 VA medical records dated from May 1995 to March 
1997 were received.  An outpatient record dated in May 1995 
reflected that the appellant complained of low back pain 
radiating to the left leg worsening since the previous day.  
A diagnostic impression of acute low back pain was made.  An 
outpatient record dated in November 1995 indicated that the 
appellant had complaints of back and neck pain.  A diagnostic 
impression of cervical pain of unknown etiology was made.  An 
emergency room report dated in August 1996 indicated that the 
appellant's chief complaint was low back pain.  An impression 
of musculoskeletal strain was made.  

The VA medical records received in April 1997 also included 
an emergency room report dated on March 3, 1997, which showed 
that the appellant complained of neck pain.  The physician 
noted that the appellant had recurrent neck pain with 
radicular symptoms which had occurred on three different 
occasions in the last four months.  It was noted that he was 
to be scheduled for an MRI.  The impression was neck pain, 
suspect strain, cannot rule out cervical radiculopathy.  An 
MRI was performed on March 17, 1997, which revealed evidence 
of a large left paracentral disc extrusion at C4-5 with 
impingement of the spinal cord and exiting nerve roots, as 
well as combined left paracentral end plate osteophyte and 
broad-based disc protrusion, with deformation of the spinal 
cord and exiting nerve roots.  An emergency room report dated 
in March 19, 1997 revealed that an MRI showed C4-5 disc 
protrusion with impingement on the nerve roots and C5-6 
degenerative joint disease with disc protrusion and 
impingement on the nerve roots.  The assessment was cervical 
spine disc herniation.  

A private medical record dated in May 1997 was received for 
the record on May 22, 1997.  Therein it was recommended that 
the appellant undergo discectomies and fusions at the two 
levels at which problems were identified in the March 1997 
MRI.

A VA examination of the spine was conducted in May 1997.  A 
diagnosis of disc herniation of the cervical spine at levels 
4-5 and 5-6 with chronic paracervical muscle spasm, 
radiculopathy and neuropathy of the left arm and left leg 
with marked weakness in the left shoulder, left biceps, left 
triceps and left quadriceps.  Pain described as severe and 
constant was also noted.  

By rating action of June 1997, an evaluation of 60 percent 
was granted for disc herniation of the cervical spine at C4-5 
and C5-6, effective from March 19, 1997.  
The appellant was advised of this decision in June 1997.

Subsequently, a VA outpatient treatment report dated in May 
1997 was received for the record.  At that time, the 
appellant complained of chronic neck pain, left extremity 
numbness and tingling.  An assessment of chronic cervical 
myelopathy with left hemisensory loss at C4-5, weakness in 
the left lower extremity hip flexor, bilateral lower 
extremity hyper reflexia without bowel or bladder 
dysfunction.  By rating action of June 1997 an evaluation in 
excess of 60 percent was denied.  The appellant was informed 
of that determination in June 1997.

In August 1997, the appellant filed a claim for an earlier 
effective dated for the grant of the 60 percent evaluation 
for his disability of the cervical spine, indicating the he 
thought that the appropriate effective date should be 
retroactive to the date of the original award of service 
connection.  

The appellant presented testimony at a hearing held at the RO 
in September 1997.  He testified that he had been treated for 
problems of the cervical spine while in service, and that he 
had undergone a VA examination for an evaluation of his 
cervical spine shortly after his discharge from service.  
(The VA examination was conducted in July 1994, as shown by 
the record).  The appellant stated that he asked for an MRI 
at the time of the July 1994 VA examination, but was told by 
the examiner that it was not necessary.  He testified that 
then it was not until March 1997 that an MRI was conducted.  
The appellant's spouse testified that the appellant's 
condition had been relatively the same since approximately 
1984 (apparently 1994 was meant).  The appellant testified 
that had an MRI been conducted in 1994 and a proper diagnosis 
made at that time, many of his problems could have been 
alleviated.  The appellant indicated that he did not appeal 
the original rating action of October 1994 because he was not 
aware of the process and did not have a representative at 
that time.  

In October 1997, additional VA medical records dated from 
July 1994 to August 1997 were received.  These records were 
largely duplicative of those previously submitted except that 
they also showed that the appellant was seen for neurosurgery 
consultation in June 1997 and that he was treated in July 
1994 and in August 1994 for neck pain.  

In January 1998 a RO hearing officer granted a 60 percent 
evaluation for disc herniation at C4-5 and C5-6, effective 
from March 3, 1997.  The appellant filed a Notice of 
Disagreement with the assigned effective date in  February 
1998.  A Statement of the Case was issued in April 1998.  A 
substantive appeal was filed in August 1998.  

Applicable Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1998).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. § 
3.400(o)(2) (1996); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (1998).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1998), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (1998).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. §  3.157(b).

Analysis

An effective date of March 3, 1997 is currently in effect for 
the grant of a 60 percent evaluation for the appellant's 
disability of the cervical spine.  The appellant argues that 
an effective date prior to March 3, 1997 is warranted.  He 
maintains that VA medical records, specifically a record 
dated on November 20, 1995, showed that an increase in 
disability was shown at that time and that therefore November 
20, 1995 should be the assigned effective date.  He has also 
argued that the effective date should revert back to the day 
following his discharge from service, as he maintains that 
but for a misdiagnosis and failure of the VA to provide an 
MRI during a VA examination conducted in July 1994, a 60 
percent evaluation would have been warranted effective prior 
to March 3, 1997. 

In this case the appellant filed his original claim of 
entitlement to service connection for a disability of the 
cervical spine in June 1994.  The claim was granted in an 
October 1994 rating action at which time a 10 percent 
evaluation was assigned effective from April 1994.  However, 
the October 1994 rating action was not appealed by the 
appellant and accordingly it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103 (1998).  

On March 20, 1997 the appellant filed a claim for an 
increased evaluation.  In April 1997, VA medical records 
dated from May 1995 to March 1997 were received.  By rating 
action of June 1997, a 60 percent evaluation was assigned, 
effective from March 19, 1997.  The RO granted an effective 
date of March 19, 1997 as it was determined that a VA report 
of an MRI conducted on that date represented an informal 
claim for increase.  38 C.F.R. § 3.157.  Subsequently by 
rating action of January 1998, it was determined that an 
effective date of March 3, 1997, was warranted, based upon VA 
medical records which showed that on March 3, 1997, the 
appellant received emergency room treatment for neck pain, 
which was found by the RO to meet the requirement of an 
informal claim for increase.  38 C.F.R. § 3.157.  

In determining the appropriate effective date, the Board must 
initially determine when the claim for an increased rating 
was received.  Essentially, the Board must determine whether 
a formal or informal claim for an increased disability rating 
was received prior to March 3, 1997.  Clearly, a formal claim 
for increase was not received prior to March 3, 1997; as 
previously indicated, a formal claim for an increased 
disability evaluation was received on March 20, 1997.  

The Board must also determine whether an informal claim was 
filed within the year prior to March 3, 1997.  38 C.F.R. 
§§ 3.155, 3.157 (1998).  There is no medical evidence of 
record dated from March 1996 to July 1996.  A VA medical 
record dated in August 1996 showed that the appellant was 
seen for complaints of low back pain.  However, the 
appellant's service connected disability is of the cervical 
spine, i.e. the upper spine, not the lower spine.  
Accordingly, since that record did not pertain to the service 
connected disability it cannot constitute an informal claim 
under 38 C.F.R. § 3.157.  Thereafter, the record is negative 
for medical evidence dated from September 1996 until March 3, 
1997 when VA medical records showed that that the appellant 
received emergency room treatment for neck pain.  March 3, 
1997 is the currently assigned effective date.  The Board is 
unable to identify either a formal an informal claim for 
increase filed prior to March 3, 1997; accordingly, that date 
is established as the date of a claim for increase.

Inasmuch as it has been determined that the VA medical report 
dated on March 3, 1997 constitutes an informal claim for 
increase under 38 C.F.R. § 3.157, the date of receipt of the 
report is deemed to be the date of treatment, March 3, 1997.  
In addition, under the provisions of 38 C.F.R. § 3.157, 
acceptance of a VA medical report as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of 1 year prior to the date of 
receipt of the report.  Furthermore, the provisions of 
38 C.F.R. § 3.155 state that upon receipt of an informal 
claim, if a formal claim is received within 1 year from the 
date it was sent to the claimant, it (the formal claim) will 
be considered filed as of the date of receipt of the informal 
claim.  In this case, a formal claim for an increased 
evaluation was received on March 20, 1997, within a year of 
receipt of the March 3,  1997 informal claim.  Accordingly, 
under 38 C.F.R. § 3.155, the date of the filing of the formal 
claim is deemed to be on March 3, 1997, the same as the date 
of receipt of the informal claim.  

Having established March 3, 1997 as the date of the claim for 
increase, the Board must determine the appropriate effective 
date for the grant of a 60 percent evaluation for a 
disability of the cervical spine.  The applicable regulations 
provide that the general rule with respect to the effective 
date of an award of increased compensation is that the 
effective date of such award "shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (West 1991).  See 38 C.F.R. § 3.400(o)(1) (1998).  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991).  See 38 
C.F.R. § 3.400(o)(2) (1998).

Therefore, under the provisions of 38 C.F.R. § 3.400 the 
Board must review the evidence of record in order to 
determine whether an ascertainable increase in disability 
occurred during the period from March 3, 1996 to March 3, 
1997; that is, whether the evidence establishes that the 
appellant's disability of the cervical spine was shown to be 
of such severity as to meet the criteria for a 60 percent 
evaluation as shown by the evidence, at some point during the 
year prior to March 3, 1997.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (1998); Hazan v. Gober, 10 
Vet. App. 511 (1997).

The appellant's disability of the cervical spine has been 
evaluated under  38 C.F.R. § 4.71a, Diagnostic Code 5290-
5293.  Under Diagnostic code 5290, a 30 percent evaluation is 
assigned for severe limitation of motion of the cervical 
spine; this is the highest schedular evaluation available 
under Diagnostic Code 5290.  Under Diagnostic Code 5293, a 60 
percent evaluation is assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief. 

The Board, having reviewed the record, is unable to find any 
evidence which reflects that it was factually ascertainable 
that the symptomatology associated with the appellant's 
disability of the cervical spine met the criteria for a 60 
percent evaluation at any point during the year prior to 
March 3, 1997.  Essentially, the only medical evidence dated 
during this time period consisted of a VA emergency room 
report dated in August 1996.  As mentioned previously, the 
report pertained to complaints of lower back pain, and not to 
the service connected disability of the cervical spine.  
Accordingly, such evidence could not form the basis for an 
earlier effective date, nor does the record contain any other 
evidence which indicates that the appellant's disability of 
the cervical spine met the criteria for a 60 percent 
evaluation at any point during the year prior to March 3, 
1997.  38 C.F.R. § 3.400.

The effective date of an increased evaluation is the date of 
filing of a claim for increase where evidence of record did 
not show an increase in severity during the one year period 
prior to the request for increase.  See Scott v. Brown, 7 
Vet. App. 184, 189 (1994), 38 C.F.R. 3.400(o)(2).  
Accordingly, in this case an effective date of March 3, 1997, 
the date of the claim for increase, has been properly 
assigned.  

The Board also notes that the appellant has specifically 
contended that an effective date of November 20, 1995 is 
warranted for the grant of a 60 percent evaluation for his 
disability of the cervical spine.  The evidence includes a VA 
medical record dated on November 20, 1995 which showed that 
the appellant was treated for complaints of back and neck 
pain on that date.  However, this record does not form the 
basis for the assignment of an effective date of November 25, 
1995 because a formal claim was not received within a year 
after November 20, 1995, that is by November 20, 1996, as 
required by VA regulations.  38 C.F.R. §§ 3.155, 3.157.  As 
previously noted, a formal claim for increase was not 
received until March 20, 1997.  Accordingly an effective date 
of November 20, 1995 may not be established for the 
assignment of the 60 percent disability rating in the case.

The appellant has also argued that the effective date of an 
award of a 60 percent evaluation for his service connected 
disability of the cervical spine should be established as of 
the day following his separation from service.  He argues 
that an MRI was not performed during a July 1994 VA 
examination which consequently resulted in a misdiagnosis or 
failure to diagnose his disability properly at that time.  By 
rating action of October 1994, service connection for a 
disability of the cervical spine was granted and a 10 percent 
evaluation was assigned effective from April 1994.

Essentially, it appears that the appellant has alleged that 
clear and unmistakable error was shown by the failure to 
provide an MRI during a July 1994 VA examination, and that 
due to such error an earlier effective date is warranted.  
Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).   The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); 
Archer v. Principi, 3 Vet. App. 433, 437 (1992); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A determination that 
there was "clear and unmistakable error" must be based on 
the record and the law that existed at the time of the prior 
decision.  Russell v. Principi,  3 Vet. App. 310, 314 (1992).

The Board notes that clear and unmistakable error is 
applicable to final and binding VA adjudication decisions.  
In this case, the appellant is essentially arguing that the 
July 1994 VA examination was inadequate.  However, 
disagreement with the conduct of that examination cannot 
provide the basis for a claim of clear and unmistakable error 
and ultimately the assignment of an earlier effective date.  
If one were to infer that the appellant is actually raising a 
claim of clear and unmistakable error in the October 1994 
rating action at which time the RO considered the findings 
made upon VA examination of July 1994, the appellant's 
argument is tantamount to his disagreement with the manner in 
which the facts of record were weighed or evaluated.  He has 
therefore not alleged clear and unmistakable error within the 
meaning of applicable law.  Crippen v. Brown, 9 Vet. App. 
412, 417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Moreover, the U.S. Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals), has consistently 
held that an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
decision.  See Hazan v. Brown, 10 Vet. App. 511, 522 (1997); 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  In fact, the Court has 
held that even if a VA medical examination was not conducted 
at all, it would not form the basis for a claim of clear and 
unmistakable error, because it is premised upon speculative 
findings that were not then of record.  Shockley v. West, 11 
Vet. App. 208, 213 (1998); Hazan v. Gober, 10 Vet. App. 511, 
523 (1997).  Furthermore, the Board notes that the Court has 
also held that an alteration in the diagnosis of a disability 
cannot give rise to clear and unmistakable error.  See 
Kronberg v. Brown, 4 Vet. App. 399, 401 (1993).  Accordingly, 
the alleged failure to provide an MRI during an October 1994 
VA examination does not constitute clear and unmistakable 
error and does not provide a basis for the assignment of an 
effective date prior to March 3, 1997 for the grant of a 60 
percent evaluation for a disability of the cervical spine.  

Based on a review of all the evidence, the Board concludes 
that it is not factually ascertainable that the 
symptomatology of appellant's disability of the cervical 
spine met the criteria for a 60 percent disability evaluation 
under Diagnostic Code 5290-5293 at any time within the year 
preceding the March 3, 1997.  Thus, an evaluation of 60 
percent for the disability of the cervical spine may be 
assigned no earlier than the date of the claim for increase, 
March 3, 1997, the currently assigned effective date.  
38 C.F.R. §§ 3.155, 3.157, 3.400.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the Court held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Accordingly, the Board finds that an earlier effective date 
must be denied.


ORDER

The claim of entitlement to an earlier effective prior to 
March 3, 1997 for a 60 percent disability rating for a 
disability of the cervical spine is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

